                    UNITED STATES DISTRICT COURT
                                   District of Minnesota



ResCap Liquidating Trust,                       JUDGMENT IN A CIVIL CASE

                                Plaintiff,
v.                                               Case Number: 16-CV-4070 (SRN/HB)


Primary Residential Mortgage, Inc.,

                                Defendant.




☐ Jury Verdict. This action came before the Court for a jury trial. The issues have been
  tried and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues
 have been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT the plaintiff, ResCap Liquidating Trust,
     recover from the defendant Primary Residential Mortgage, Inc. the amount of twenty-
     two million, one thousand, nine and 50/100's dollars ($22,001,009.50).




 Date: 4/28/2020                                       KATE M. FOGARTY, CLERK

                                                           s/Susan M. Del Monte
                                                   (By) Susan M. Del Monte, Deputy Clerk


 s/Susan Richard Nelson
 SUSAN RICHARD NELSON
 United States District Judge
